Citation Nr: 1028035	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for migraine 
headaches, prior to August 30, 2006.

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, from August 30, 2006 to January 21, 2010.

3.  Entitlement to an evaluation in excess of 30 percent from 
migraine headaches, on and after January 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from January 2000 to January 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Historically, the Veteran served on active duty from January 2000 
to January 2005.  In January 2005, as part of the Benefits 
Delivery at Discharge Program, the Veteran submitted a claim of 
entitlement to service connection for migraine headaches.  In 
February 2005, service connection was granted for migraine 
headaches and a noncompensable evaluation was assigned thereto, 
effective January 21, 2005.  38 C.F.R. § 3.400 (b)(2) (2009).  In 
April 2007, the noncompensable rating assigned to the Veteran's 
service-connected migraine headaches was increased to 10 percent, 
effective August 30, 2006.  After perfecting an appeal, the Board 
remanded the Veteran's claim in May 2009 for further development.  
Specifically, the Board directed the RO to request the Veteran to 
submit or identify relevant treatment reports not already 
associated with the claims file, and to schedule the Veteran for 
an examination to determine severity and frequency of his 
migraine headaches.  In December 2009, the RO issued a letter 
requesting the Veteran to submit or identify relevant treatment 
records, and the Veteran underwent a VA examination in January 
2010.  As such, the Board finds that the RO substantially 
complied with the Board's May 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In May 2010, the 
rating assigned to the Veteran's service-connected migraine 
headaches was increased to 30 percent, effective January 21, 
2010.  Although an increased evaluation was granted, the increase 
did not constitute a full grant of the benefits sought on appeal.  
As such, the Veteran's claim has been remitted to the Board for 
further appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Based on a review of the claims file, the Board finds that there 
is a further duty to assist the Veteran with his claims.  
Pursuant to the May 2009 remand, the Board directed the RO to 
issue the Veteran a letter requesting that he submit or identify 
treatment records and prescription records relevant to the claims 
at issue herein.  In December 2009, the RO sent such a letter, 
but the Veteran did not respond.  Given that the claims file 
contains no evidence of treatment for migraine headaches from 
August 30, 2006 to January 21, 2010, the Board finds that the RO 
must again request that the Veteran submit or identify relevant 
treatment reports in support of his claims.  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that a remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).  Regardless of the 
Veteran's response, the RO must request all pertinent clinical 
records from the Central Texas HCS during this time frame.   

Additionally, the regulations provide for a 50 percent evaluation 
for migraine headaches when the evidence of record demonstrates 
that such headaches are manifested by "very frequent completely 
prostrating and prolonged attacks" that are productive of 
"severe economic inadaptability."  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).  As a result of the January 21, 2010 
VA examination, the examiner opined that the Veteran's migraine 
headaches had "significant effects" on his usual occupation.  
The examiner also stated that the Veteran's migraine headaches 
were productive of "increased tardiness," but did not elaborate 
further.  In a letter dated in March 2006, the Veteran was 
requested to provide evidence of how his service-connected 
migraine headaches impacted his ability to work; however, no such 
evidence has been associated with this claims file.  In order to 
fully comply with VA's duty to assist, the Board finds that 
another remand is warranted in order for the RO to request that 
Veteran submit or identify evidence demonstrating how his ability 
to work has been effected by his service-connected migraine 
headaches.  The Veteran is advised that examples of such evidence 
can include statements from co-workers who have witnessed how his 
migraine headache symptoms have affected him.  Additionally, any 
employment records pertaining to sick leave taken, or 
documentation of tardiness or lost time must be requested from 
the Veteran's employer, as well as a statement from the employer 
as to the Veteran's job performance.

Further, the Veteran is reminded that, while VA has a duty to 
assist veterans in obtaining information relevant to their 
claims, there is a corresponding duty on the part of veterans to 
cooperate with VA in developing these claims.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist veterans in developing claims, 
rather than a duty on the part of VA to develop the entire claim 
with the veteran performing a passive role.  Turk v. Peake, 21 
Vet. App. 565, 568 (2008). 

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims of entitlement to 
ratings excess of those already granted for 
his service-connected migraine headaches.  
Specifically, the RO must request that the 
Veteran submit or identify treatment 
records or prescription records 
demonstrating treatment for migraine 
headaches after August 30, 2006.  
Regardless of the Veteran's response, the 
RO must request all pertinent clinical 
records from the Central Texas HCS during 
this time frame.  The RO must then obtain 
copies of the related records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
named records the RO is unable to secure 
same, the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

2.  Further, the RO must request that the 
Veteran submit or identify evidence 
demonstrating how his service-connected 
migraine headaches have impacted his 
ability to work, to include lay statements, 
employment records, and medical records.  
The RO must request the Veteran to provide 
any relevant employment personnel records 
that he may have in his possession, as well 
as the complete name and address of his 
employer(s) from January 2005 to the 
present.  Any relevant employment personnel 
records must be obtained, including 
information with regards to the nature and 
length of such employment; any work 
absenteeism and the reasons therefor; 
documentation of tardiness, and any 
employment physical examination reports.  
These records must be associated with the 
claims folder.  The Veteran must be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.  The 
RO must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the named records the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claims; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.  

3.  The RO must notify the Veteran that 
failure to cooperate with the development 
of the case may result in denial of the 
claims.  See 38 C.F.R. §§ 3.158 (2009).

4.  The RO must then re-adjudicate the 
Veteran's claims at issue herein, 
incorporating any additional evidence 
received since the May 2010 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
Veteran must be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The appeal 
must then be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

